UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-4421



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARIO JIMENEZ, a/k/a Luis Tuburcio, a/k/a Luis
Tiburcio, a/k/a Mario Ilmenez,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CR-02-
448)


Submitted:   January 9, 2004                 Decided:   March 8, 2004



Before WIDENER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Jeffery E. Risberg, Assistant
Federal Public Defender, Baltimore, Maryland, for Appellant.
Thomas M. DiBiagio, United States Attorney, Bonnie S. Greenberg,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Mario Jimenez appeals from the fifty-seven month sentence

imposed by the district court following his plea of guilty to

unlawfully re-entering the United States after having been deported

in violation of 8 U.S.C. § 1326 (2000).             On appeal, he contends

that   the   court   erred   in   attributing   a   conviction   to    him   in

determining his criminal history score.         Jimenez asserted that he

was not convicted of the offense and therefore his criminal history

score was erroneously increased by two points.            We find that the

court’s determination that Jimenez was, in fact, convicted of a

misdemeanor offense in New York is supported by a preponderance of

the evidence and is not clearly erroneous.            See United States v.

Daughtrey, 874 F.2d 213, 217-18 (4th Cir. 1989); see also United

States v. DiPina, 178 F.3d 68, 75-76 (1st Cir. 1999). Accordingly,

we affirm Jimenez’s sentence.          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                      AFFIRMED




                                    - 2 -